DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "building a model", " determining material durability...using the model based on the received ambient conditions, the temperature signal, the moisture content signal, the image feed, the motor speed, and the motor torque...” and "determining... one or more corrective actions based on the determined material suitability". 
The limitations of  building the model, determining material suitability using the model and determining one or more corrective actions based on the material suitability, as drafted, under its broadest reasonable interpretation covers the performance of the limitation in the mind (including an observation, evaluation, judgement or opinion) but for the recitation of a controller.
Other than reciting “build the model” and “determine material suitability” of the cementitious mixture in the context of this claim, this would also encompass the user manually building the model and determining the material suitability of the cementitious mixture. Similarly, the limitation of “determine one or more corrective actions based on the material suitability”, as drafted, under its broadest reasonable interpretation covers the performance of the limitation in the mind but for the recitation of a controller. If a claim limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a controller, then it falls within the” Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a particular practical application. In particular, the claim only recites one additional element – using a controller to determine the building of the model, material suitability of the cementitious mixture using the model and determining one or more corrective action based on the material suitability steps. The controller in both steps is recited at a high-level of generality (i.e. as a generic controller determining the build of a model, material suitability and corrective action) such that is amounts to mere instructions to apply the exception using a generic controller. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Here the additional element of using a controller to determine the building of the model, the material suitability and to determine corrective actions based on the material suitability amounts to no more than what is well understood, routine, conventional activity in the field.  There is no indication that these amount to no more than mere instructions to apply the exception using a generic controller. The claim is not patent eligible.  
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A.	First, there is no adequate disclosure regarding the ambient, temperature and moisture condition sensors configured to sense the ambient, temperature and moisture sensor conditions of the mixing continuer, respectively. In paragraph [0022], applicant broadly states the ambient condition sensor provides signals indicative of ambient temperature and humidity level in an area surrounding the mixing container. Similarly, in paragraph [0023], the temperature and moisture content sensors may monitor and provide real-time date of respective parameters of the cementitious mixture while it is being mixed but there is no more than the minimum functionality of these sensors described. There is no data provided as to what the optimum conditions should be so that a person with skill in the art would have a description of the invention defined by the claims. 
Second, an image capturing device is described as configured to generate an image feed of at least a portion of the cementitious mixture with the mixing container; however, there is no description of how this image feed would function other than there is a logic based rule set for evaluating the material suitability through regression (paragraph [0032]). 
Third, there is no functionality given at all to the controller that is coupled to the ambient condition, temperature and moisture sensors and the image capturing device as to how it is configured to the signals and data coming from these sensors and the image feed from the image capturing device (paragraph [0028] the controller – 312 builds a model and determine the material suitability...). In paragraph [0029] of the case, applicant broadly states that predictive regression or classification model can be used and in paragraph [0030] it is stated that predictive mold training and inference are well known in the field of artificial intelligence, machine learning, and deep learning, but there are no specifics nor is there a specific algorithm disclosed. 
 Finally, there is no disclosure on how the controller would achieve its functionality of determining   the material suitability of the cementitious mixture using the model and the determination of one or more corrective action based on the material suitability. In paragraph [0029] of the case, applicant broadly states that predictive regression or classification model can be used, but there are no specifics nor is there a specific algorithm disclosed. As such, there is no indication in the specification that the inventors had possession of a controller that includes the functions of the build of the model, the determination of material suitability of the cementitious mixture using the model and the determination of one or more corrective action based on the material suitability.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 2015/0051737) in view of Austin (US 2014/0252668) both references from IDS dated November 18, 2020.
Regarding Claim 1, Berman teaches a method for monitoring a cementitious mixture (Fig. 1, abstract) the method comprising:
 receiving, by a controller, sensed ambient conditions associated with a mixing container from an ambient condition sensor (Figs. 1, 2 abstract paragraphs [0027] computer processing unit – 12 analyzes the data from the sensors – 11 to determine the amount of concrete within the mixer) ; 
receiving, by the controller, a temperature signal of the cementitious mixture from a temperature sensor (Figs. 1,2 paragraph [0031] temperature sensor – 21 within the mixer – 10) ; 
receiving, by the controller, a moisture content signal associated with the cementitious mixture from a moisture sensor (Figs. 1,2 paragraph [0031] moisture sensor – 20 within the mixer – 10); 
receiving, by the controller, an image feed of at least a portion of the cementitious mixture within the mixing container from an image capturing device (Figs. 1, 2 paragraphs [0030] [0033] display means – 18 to computer processing unit – 19; sensors – 12, moisture sensor – 20 , temperature sensor – 21 connected to a sensor display – 22); 	
building a model and determining, by the controller, a material suitability of the cementitious mixture using the model based on the received ambient conditions, the temperature signal, the moisture content signal and the image feed (Figs. 3, 4 paragraphs [0027] [0029]), the temperature signal, the moisture content signal and the image feed; (paragraphs [0032] [0033] output means, display means – 18 sensors – 12, moisture sensor – 20 , temperature sensor – 21 alone or in combination...)and 
determining, by the controller, one or more corrective actions based on the determined material suitability (Figs.3,4 paragraphs [0036] [0037] sensor output is monitored and the amount if any of additional liquid to be added to the mix is calculated see also claim 17).

However, Berman is silent regarding any sensors configured to determine motor speed and torque associated with the mixing container and that corrective actions are determined by these signals and that this method for monitoring a cementitious mixture is for three-dimensional printing.
Austin teaches a method  for performing multi-layer construction using three-dimensional printing of cementitious material (abstract, paragraph [0003]). 
Moreover, Austin teaches that during the mixing operation one or more sensors receive one or more signals indicative of the motor speed and the motor torque associated with the mixing container (Figs. 5, 7  paragraphs [0071] [0077] pump speed control circuit – 48; torque measuring unit – 63) and that these signals determine one or more corrective actions based on the material suitability from the motor speed and the motor torque signals (Fig. 7 paragraph [0077] force measurement processor – 64, adjusts process parameters to  assist the flow of cementitious material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berman with the teachings of Austin a method for monitoring a cementitious mixture ambient, temperature and moisture sensors with an image capturing device generating an image feed with these coupled to a controller able to receive the above signals and
would further add one or more sensors configured to determine one or more of a motor speed and torque associated with the mixing container while using a three-dimensional printing application of the cementitious material.
 One would be motivated to add motor speed and torque monitoring for three- associated with the mixing container in order to control the rate of flow of the support material for delivery to the printing nozzle (paragraph [0072]) and would include a torque sensor in the mixing container in order to measure the stiffness of the cementitious material and this would be used correct the process parameters, frequency and amplitude of means (vibrators) assisting the flow of the cementitious material (paragraph [0078]). 

Regarding Claim 2, the combination of Berman and Austin teach all the limitations of Claim 1 and Berman further teaches that the controller is further configured to provide a notification of the one or more corrective actions through the display unit (Fig. 1. 2 paragraphs [0031] [0035] [0036] display means – 18, sensor display – 22; sensor output is monitored and the amount if any of additional liquid to be added to the mix is calculated).


Regarding Claim 4, the combination of Berman and Austin teach all the limitations of Claim 1 and Austin further teaches the controller is further configured to perform image analysis on the image feed of the portion of the cementitious mixture to determine a texture of the cementitious mixture (paragraphs [0063] [0088]  may also monitor information relating to the texture; optical sensor – 32 could be replaced with other types of sensor suitable for monitoring the texture of the layers being printed...).

Regarding Claim 5, the combination of Berman and Austin teach all the limitations of Claim 1 and Austin further teaches the controller is configured to monitor the sensed ambient conditions, the temperature signal, the moisture content signal, the -3-PATENTU.S. Patent Application No. 15/730,071Attorney Docket No. 17-0728-65378 image feed, the motor speed, and the motor torque on a real-time basis at start of a mixing operation (Fig. 4 paragraphs [0061] [0063] real-time feedback system;...variations to the set parameters may be made ”on the fly” as the material is deposited such that there is real-time feedback to the delivery apparatus).

Regarding Claim 6, the combination of Berman and Austin teach all the limitations of Claim 1 and Berman further teaches that the ambient conditions includes temperature and humidity information (paragraph [0033])

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berman (US 2015/0051737) and Austin (US 2014/0252668) as applied to Claim 1 above, and further in view of Nguyen (US 2016/0258256) all from IDS dated November 18,2020.
Regarding Claim 3, the combination of Berman and Austin teach all the limitations of Claim 1 but do not teach that the controller is further configured to perform image analysis on the image feed of the portion of the cementitious mixture to determine a color of the cementitious mixture.
Nguyen teaches that in three-dimensional printing sand control assemblies (abs) a controller is configured performing image analysis on the image feed of the portion of the cementitious mixture (paragraph [0032]) to produce 3D images of an object. Moreover, sensors are included in the sand control assembly generated by 3D printing (Fig. 2 paragraphs [0056]  [0057]) including a sensor made of a tracer material that will change color when the printed assembly undergoes stress, such as shear, in a non-reversible manner (paragraph [0059] tracer changes color when it undergoes stress). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Berman and Austin with the teachings of Nguyen whereby a method for monitoring a cementitious mixture to be 3D printed, 
would also include a sensor that would enable a controller to perform image analysis from an image feed on a portion of the mixture to determine a color of the cementitious mixture. 
This is because one with this ordinary skill in the art would recognize that a sensor that changes color when a portion (affected component part) undergoes a change, would prove advantageous in providing a user with an indication of any degradation of one or more parts of the mixture (Nguyen, paragraph [0059]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712